EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2021 has been entered.
 
Allowable Subject Matter

Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 1 and 6, Ovsiannikov et al. discloses an optical detecting device (6) / a calibrating method (Fig. 2), comprising: 
an image capturing device (paragraph [0013]); and 

adjust a light intensity of the light source for irradiating a correction object corresponding to a target correction value in order that a gray value of at least one image block, captured by the image capturing device, of the correction object matches the target correction value, and record a target light intensity while the target light intensity is used such that the gray value of at least one image block matches the target correction value; control the light source to irradiate light on a testing object with the target light intensity, and control the image capturing device to capture a testing object image of the testing object; and calculate ratios of a target gray value to the gray value of a plurality of pixels of the testing object image to obtain a mapping table which comprises the ratios of the plurality of pixels corresponding to an image size (paragraphs [0019]-[0040] teaches the implementation of the calibration matrix and correcting the ratios of the plurality of pixels corresponding to an image size, see also Fig. 2).
	However, Ovsiannikov et al. does not teach wherein adjust a light intensity of the light source for irradiating a correction object, which is a gray card, corresponding to a target correction value to generating a target light intensity of the light source in order that a gray value of at least one image block, captured by the image capturing device, of the correction object matches the target correction value, and record the target light intensity while the target light intensity is used such that the gray value of at least one image block matches the target correction value; control the light source to irradiate light on a testing object with the target light intensity, and control the image capturing device to capture a testing object image of the testing object, wherein the testing object is different from the correction object, and it does not appear to be obvious why one of ordinary skill in the art would modify Ovsiannikov et al. such that the 
Accordingly, the prior art fails to teach or fairly suggest an optical detecting device / a calibrating method requiring “wherein adjust a light intensity of the light source for irradiating a correction object, which is a gray card, corresponding to a target correction value to generating a target light intensity of the light source in order that a gray value of at least one image block, captured by the image capturing device, of the correction object matches the target correction value, and record the target light intensity while the target light intensity is used such that the gray value of at least one image block matches the target correction value; control the light source to irradiate light on a testing object with the target light intensity, and control the image capturing device to capture a testing object image of the testing object, wherein the testing object is different from the correction object”, in the combination required by the claim.

Claims 2-5 and 7-10 are allowable by virtue of their dependency on claims 1 and 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Liu [US 2019/0302004 A1]
	Speigle et al. [US 2019/0191153 A1]
	Zhang [US 2011/0187891 A1]
	White [US 2005/0276507 A1]
	Kim et al. [US 2021/0035483 A1]
	Fukutomi [US 2013/0308012 A1]
	Masato [US 2012/0155753 A1]
	Shao et al. [US 2021/0010927 A1]
	Gladnick et al. [US 2007/0025709 A1]
	Simpkins et al. [US 2005/0052530 A1]
	Silber et al. [US 2002/0076096 A1]
	Mui [US 2018/0146175 A1]
	Weiss et al. [US 2019/0195510 A1]
	Li et al. [US 2018/0375513 A1]
	Silverstein [US 2010/0149372 A1]
	Park [US 2008/0012959 A1]
	Miller [US 5,612,903 A]
	Mares et al. [US 2019/0066337 A1]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882